      Case 2:20-cv-00861-SMV-CG Document 42 Filed 08/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TOBY BAXLEY, as Representative of
the Estate of NANCY BAXLEY, Deceased,

      Plaintiff,

v.                                                    No. CV 20-861 SMV/CG

DANIEL L. RIDOUT, III, MD, et al.,

      Defendants.

                      ORDER GRANTING UNOPPOSED MOTION
                   FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Leave to

File First Amended Complaint, (Doc. 41), filed August 13, 2021. The Court, having

reviewed the motion, noting it is unopposed, and being otherwise fully informed, finds

that the Motion is well taken and should be GRANTED.

      IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
